Title: James Madison to Asher Robbins, 21 March 1832
From: Madison, James
To: Robbins, Asher


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Mar. 21. 1832
                            
                        
                        J. M has duly recd. the Speech of Mr. R on the "protection of American industry. J. M. has read it, as he has
                            others taking opposite views of the subject, with a just sense of the eloquence & ability, brought forth by the
                            discussion. He cannot but hope, notwithstanding the antipode opinions wch. have appeared, that some intermediate ground
                            will be traced, for an accommodation, so impressively called for by patriotic considerations. With his thanks to Mr. R.
                            for his friendly regards, he tenders him assurances of his continued esteem & good wishes
                        
                            
                                
                            
                        
                    